 Case 1:18-bk-14408            Doc 158      Filed 07/26/19 Entered 07/26/19 16:05:44           Desc Main
                                           Document     Page 1 of 17




                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

----------------------------------------------------------x   Chapter 11
In re:                                                    :
                                                          :   Case No. 1:18-bk-14408
FLIPDADDY’S, LLC,                                         :
                                                          :   Chief Judge Jeffery P. Hopkins
                                 Debtor.                  :
--------------------------------------------------------- x

               _____________________________________________________________

                 DECLARATION REGARDING SOLICITATION OF VOTES AND
                TABULATION OF BALLOTS CAST ON THE CHAPTER 11 PLAN
                        OF REORGANIZATION OF FLIPDADDY’S, LLC
               ______________________________________________________________
        Now comes, Steven L. Diller, Counsel for the Debtor herein and would submit this

declaration and certification concerning the solicitation of votes and the tabulation of ballots cast on

the Chapter 11 Plan of Reorganization of Flipdaddy’s, LLC. (Doc. No. 110) Except as otherwise

noted, all facts set forth in this declaration are based on my personal knowledge, knowledge that I

acquired from individuals under my supervision, and my review of relevant documents.

        1.       In accordance with Local Bankruptcy Rule 3018-2(B), I, as Counsel for the Debtor

would certify that I have tabulated the ballots cast by creditors and interest holders in compliance

with the order entered by the Court on June 26, 2019. (“Order”) (Doc. No. 130).

        2.       Pursuant to the Order, I caused the Order and appropriate ballots to be served on all

creditors and parties in interests.

        3.       Pursuant to the Order July 19, 2019 was fixed as the last day for filing written

acceptances or rejections to the Plan.
 Case 1:18-bk-14408            Doc 158    Filed 07/26/19 Entered 07/26/19 16:05:44          Desc Main
                                         Document     Page 2 of 17




        4.      Attached hereto as Exhibit A is a summary and tabulation of all timely and properly

completed ballots setting forth the amount and number of allowed claims of each class accepting or

rejecting the plan and the amount of allowed interests of each class accepting or rejecting the plan

and to permit the Court pursuant to Local Rule 3018-2(B) to find the plan has been accepted or

rejected on the basis of this certification.

        5.     A report of all ballots excluded from the final tabulation and the reasons for

exclusion of such ballots, is attached hereto as Exhibit B.

        6.      Pursuant to Article III of the Plan and 11 USC §122(c), the following classes were

entitled to vote on the Plan. The s and the results of such voting are as follows:



                       Class                Claim or Interest               Result
                         1       Secured Claims of Park National Bank     Accepted
                         3       Claims of Gordon Food Service            Accepted

                         4       Backstop Acquired Claims of KTM, II      No Votes
                         7       Unsecured  Claims and Rejected
                                 Executory Contracts                      Accepted
                         8       Indemnification Claims of R. Dames       No Votes
                         9       Equity Interests                         Accepted

                                                            Respectfully submitted


                                                            /s/Steven L. Diller
                                                            Steven L. Diller (0023320)
                                                            DILLER & RICE
                                                            Attorneys for Debtor
                                                            124 East Main Street
                                                            Van Wert, OH 45891
                                                            Phone: (419) 238-5025
                                                            Fax: (419) 238-4705
                                                            Steven@drlawlcc.com
Case 1:18-bk-14408          Doc 158     Filed 07/26/19 Entered 07/26/19 16:05:44          Desc Main
                                       Document     Page 3 of 17


                                    CERTIFICATE OF SERVICE

        I, Steven L. Diller, do hereby certify that a copy of the Declaration of Solicitation of Votes

and Tabulation of Ballots was served this 26th day of July 2019 via the Court’s ECF system to the

Office of US Trustee and other parties in interest who have entered an appearance and via ordinary

mail to all creditors and parties in interest per the following service list.



                                                        /s/Steven L. Diller
                                                        Steven L. Diller


Notice was electronically served on the date of entry on the following recipients:

Asst US Trustee (Cin)
ustpregion09.ci.ecf@usdoj.gov

John C Cannizzaro on behalf of Creditor Gordon Food Service, Inc
John.Cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com

Casey M Cantrell Swartz on behalf of Interested Party Myers Y Cooper Company
cswartz@taftlaw.com, docket@taftlaw.com;lsutton@taftlaw.com

Rocco I Debitetto on behalf of Creditor IRC Newport Pavilion, LLC
ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

Rocco I Debitetto on behalf of Creditor IRC Retail Centers LLC
ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

Gregory D Delev on behalf of Creditor Ohio Department of Taxation
bankruptcy@delevlaw.com

Steven L Diller on behalf of Debtor In Possession Flipdaddy's, LLC
steven@drlawllc.com, kim@drlawllc.com;eric@drlawllc.com

Barry F Fagel on behalf of Creditor Bryant Hartke Construction
bfagel@lindhorstlaw.com

Brian T Giles on behalf of Creditor Creation Gardens, Inc.
Brian@gilesfirm.com, bgiles3434@gmail.com

Douglas N Hawkins on behalf of U.S. Trustee Asst US Trustee (Cin)
doug.hawkins@usdoj.gov, cathy.cooper@usdoj.gov

Benjamin M Rodriguez on behalf of Creditor The Park National Bank
brodriguez@fp-legal.com, kmorales@fp-legal.com
Case 1:18-bk-14408       Doc 158    Filed 07/26/19 Entered 07/26/19 16:05:44   Desc Main
                                   Document     Page 4 of 17


John A Schuh on behalf of Creditor Ford Motor Credit Company, LLC
jaschuhohecf@swohio.twcbc.com

Jason M Torf on behalf of Creditor Gordon Food Service, Inc
jason.torf@icemiller.com

American Express National Bank
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0702

BDO USA, LLP
Laurence W Goldberg, Dir, Receivables Mg
4135 Mendenhall Oaks Parkway
Suite 140
High Point, NC 27265
                      Case 1:18-bk-14408        Doc 158    Filed 07/26/19 Entered 07/26/19 16:05:44                          Desc Main
                                                                Flipdaddy’s,
                                                          Document       PageLLC.5 of 17
                                                                       Exhibit A
                                                                  Tabulation of Ballots

                                                              Percentage                     Percentage
                                                                  of                             of
                                                                               Amount                                 Percentage of   Amount        Percentage Class Voting
                       Class                                   Number                         Amount      Number
Class                                           Number Cast   Accepting        Accepting     Accepting                Number          Rejecting   of Amount    Result
                     Description                                                                          Rejecting   Rejecting                   Rejecting
   1    Secured Claims of Park National Bank         1          100%          1,147,437.01      100%         0             0%            $0.00        0%       ACCEPTS
   2    Secured Claim of Ford Motor Credit Co       n/a          n/a                 n/a        n/a          n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                               TO ACCEPT
   3       Claims of Gordon Food Service             1          100%           176,884.92      100%          0             0%            $0.00        0%       ACCEPTS


   4    Backstop Acquired Claims of KTM, II          0           n/a                 n/a       n/a           n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                               TO ACCEPT
   5           Secured Claims of M-2                n/a          n/a                 n/a        n/a          n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                               TO ACCEPT
   6        Assumed Executory Contracts             n/a          n/a                 n/a        n/a          n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                               TO ACCEPT
   7             Unsecured Claims                    7          100%          1,760,773.90      100%         0              0            $0.00        0%       ACCEPTS
   8           Claims of Robert Dames                0           n/a                 n/a       n/a           n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                               TO ACCEPT
   9               Equity Claims                     6          100%           1,286647.20      100%         0              0            $0.00        0%       ACCEPTS




                                                                           Page 1 of 1
Case 1:18-bk-14408     Doc 158    Filed 07/26/19 Entered 07/26/19 16:05:44          Desc Main
                                 Document     Page 6 of 17
                                         Exhibit B


   Two ballots were cast without inclusion of amount. Both ballots were cast by Peter
   Andruszkiewicz in both Class 7 and Class 9. Both ballots were in acceptance of the Plan.
   Because of lack of inclusion of amount they were not included in Exhibit A.
                                                                Case 1:18-bk-14408  Doc 158 1579
                                                                      Case 16-60040 Document Filed Filed
                                                                                                   07/26/19   Entered
                                                                                                         in TXSB        07/26/19
                                                                                                                 on 01/20/17     16:05:44
                                                                                                                               Page 9 of 19 Desc Main
                                                                                           Document        Page 7 of 17
                                                                                                                                               Linn Energy, LLC, et al.
                                                                                                                       Exhibit B1 - Report of Non-Securities Ballots Excluded from Tabulation


PLAN CLASS   PLAN CLASS DESCRIPTION (APPLICABLE DEBTOR)                   CREDITOR NAME                                                                                                   RECEIVED DATE      VOTING AMOUNT ACCEPT/REJECT REASON(S) FOR EXCLUSION
    A6       LINN General Unsecured Claims (Linn Energy Finance Corp.)    CLARA LAVAUGHN WARD                                                                                                   1/4/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    CLARA LAVAUGHN WARD                                                                                                   1/4/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    DEPARTMENT OF THE INTERIOR/OFFICE OF NATURAL RESOURCES REVENUE                                                       1/11/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    EXXON COMPANY USA                                                                                                    1/11/2017          $463,440.66            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    EXXON MOBIL CORP., INCLUDING FOR EXXON MOBIL PRODUCTION, A DIVISION OF EXXON MOBIL CORP.                             1/11/2017          $463,440.66            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    EXXON MOBIL ENERGY FINANCE COMPANY                                                                                   1/11/2017          $463,440.66            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    EXXON MOBIL OIL CORPORATION                                                                                          1/11/2017          $463,440.66            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    JACK MORELAND                                                                                                       12/30/2016                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    MARY BERARDI                                                                                                          1/9/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    MOBIL PRODUCING TEXAS AND NEW MEXICO, INC.                                                                           1/11/2017          $463,440.66            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    NANCY LINDAS                                                                                                         1/19/2017                $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    PIRANHA PARTNERS                                                                                                     1/17/2017                $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    U.S. DEPARTMENT OF INTERIOR, BUREAU OF LAND MANAGEMENT, WYOMING STATE OFFICE                                         1/11/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy Holdings, LLC)    VIRGINIA WYNNE CAMPBELL                                                                                             12/30/2016                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ALICIA ELLSAESSER                                                                                                    1/19/2017                $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ANNA MAE NUSSBAUMER                                                                                                  1/12/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ARLON C TERRELL                                                                                                       1/9/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ARMILDA JANETTE HONEA                                                                                               12/30/2016                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ARTHUR A MATUSIAK                                                                                                   12/29/2016                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             BETTY CALDWELL                                                                                                         1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             BETTY JEAN RICHARDSON                                                                                                 12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             BILL J (DECEASED) BROWN                                                                                                1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             BLANCHE HAWES                                                                                                           1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             BLANCHE M HOLTMAN                                                                                                     12/29/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             BOBETTE BERGSTEIN                                                                                                     12/29/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             BONNY LOFLAND                                                                                                          1/19/2017         $20,000.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             BOWLING FAMILY OIL & GAS LLC                                                                                          12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CAMPBELL HENDERSON GOULD                                                                                               1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CAROL EATON PRESTON                                                                                                    1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CAROL EATON PRESTON                                                                                                    1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CAROLE MELETIO LEE                                                                                                      1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CAROLINA WINSTON BARRIE                                                                                               12/29/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CARRIE R CROSSMAN TRUST                                                                                                 1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CARRIE REBECCA CROSSMAN                                                                                                 1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CARROLL L GENTRY                                                                                                      12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CHARLENE AKERS                                                                                                         1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CHARLES A PETERSON                                                                                                    12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CHARLES O TUCKER REV TRUST                                                                                             1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CLARA LAVAUGHN WARD                                                                                                     1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CLARA LAVAUGHN WARD                                                                                                     1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CLIFFORD C MOON                                                                                                        1/13/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CODY RYDER CROSSMAN                                                                                                     1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CODY RYDER CROSSMAN TRUST                                                                                               1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CODY RYDER CROSSMAN TRUST                                                                                               1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CODY RYDER CROSSMAN TRUST                                                                                               1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT DID NOT
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CONNIE L DEAN                                                                                                           1/4/2017              $1.00            CONTAIN AN ORIGINAL SIGNATURE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CONNIE WILLS HANCEY                                                                                                    1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             CURTIS J BATES&JANIE I BATES JTS                                                                                        1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DALE EUGENE RATCLIFF                                                                                                   1/19/2017              $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
                                                                                                                                                                                                                                         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DALE F BATES                                                                                                           1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DAPHNA D WARNER TR                                                                                                    12/29/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DARLENE SPENCER DAVIS                                                                                                  1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DAVID B HICKS                                                                                                          1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DAVID LYNN WEAVER                                                                                                      1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DAVID P THOMPSON                                                                                                       1/19/2017              $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DAVID POLLARD                                                                                                          1/19/2017         $16,117.22 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DAVID POLLARD                                                                                                          1/19/2017         $24,291.77 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
                                                                                                                                                                                                                                         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DAWNA RAE PATTERSON                                                                                                    1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DEAN E HAKEN                                                                                                            1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DEE ANNE HILL                                                                                                           1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DELANO J BRACK                                                                                                         1/19/2017              $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DENNIS RAY GRIFFIN; JAMES MICHAEL GRIFFIN VICKI JANELL GRIFFIN TURNER                                                  1/10/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DON J HINDMAN                                                                                                          1/19/2017         $11,135.48 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DONALD THOMPSON                                                                                                        1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             DOUGLAS F MIDDLETON                                                                                                    1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             EDWARD J VICKERS                                                                                                      12/29/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN




                                                                                                                                                       Page 1 of 5
                                                                Case 1:18-bk-14408  Doc 158 1579
                                                                      Case 16-60040 Document Filed Filed
                                                                                                   07/26/19   Entered
                                                                                                         in TXSB        07/26/19
                                                                                                                 on 01/20/17     16:05:44
                                                                                                                               Page 10 of 19Desc Main
                                                                                           Document        Page 8 of 17
                                                                                                                                           Linn Energy, LLC, et al.
                                                                                                                   Exhibit B1 - Report of Non-Securities Ballots Excluded from Tabulation


PLAN CLASS   PLAN CLASS DESCRIPTION (APPLICABLE DEBTOR)                   CREDITOR NAME                                                                                               RECEIVED DATE      VOTING AMOUNT ACCEPT/REJECT REASON(S) FOR EXCLUSION
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             EDWIN ROSHON                                                                                                     1/19/2017               $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ELMER AND ROBERTA OCHS, LIVING TR                                                                                 1/6/2017               $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ELSIE EOFF                                                                                                      12/29/2016               $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             EMMA E KALEBAUGH                                                                                                  1/9/2017           $4,700.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ERNESTINE LEWIS TURNER                                                                                           1/19/2017               $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
                                                                                                                                                                                                                                     HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT DID NOT
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ESTATE OF JEFFREY S. CUNNINGHAM                                                                                   12/29/2016             $1.00             CONTAIN AN ORIGINAL SIGNATURE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             EVANSON LIVING TRUST DTD 7-16-07                                                                                   1/15/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             EVELYN TROUTT                                                                                                     12/30/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             EVERETT R WILCKEN                                                                                                  1/12/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                     HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             FRAN BECK                                                                                                          1/19/2017             $1.00             THE VOTING DEADLINE
                                                                                                                                                                                                                                     HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             FRANCES K KELLOGG FAMILY TR                                                                                        1/19/2017             $1.00             THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             FRANK J FINAN                                                                                                       1/9/2017        $85,000.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             GENNELL LEWIS                                                                                                      1/19/2017             $1.00  REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             GEORGE KENNETH JONES FAMILY TR                                                                                     1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             GEORGE VERNON WILLIS                                                                                                1/6/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             GLADYS MONTGOMERY COOPER                                                                                           1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             HARRY R RUSCH                                                                                                       1/6/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             HERMAN MUSSER                                                                                                       1/9/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             HERMANN E BOUSKA                                                                                                  12/27/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             IVAN J (DECEASED 6/7/2011) CHERRY                                                                                 12/30/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             J&J PIPE AND SUPPLY, INC                                                                                           1/19/2017        $13,463.33  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JACK F JACKSON AND DELORES L JACKSON                                                                               1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JACKIE HEAD                                                                                                        1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JACKSON PARISH SHERIFFS OFFICE                                                                                      1/9/2017        $61,466.75             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JACQUELYN R SCHMIDT                                                                                                 1/9/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JAMES E DOBSON                                                                                                      1/6/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JAMES M RADA                                                                                                       1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JANET WISE MADELEY                                                                                                 1/12/2017        $96,030.49             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JASON MCDANIEL                                                                                                      1/9/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JEAN M MCKINLEY                                                                                                     1/9/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                     HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT DID NOT
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JENNIFER LEE                                                                                                        1/9/2017             $1.00             CONTAIN AN ORIGINAL SIGNATURE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JERALD CECIL BRITTON                                                                                              12/29/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JERRY D WHITTEN SR REV TR                                                                                         12/29/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JERRY G GOFORTH                                                                                                     1/4/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JIMMIE R STRADFORD                                                                                                 1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JO ANN COBBLE                                                                                                      1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JO ANNE GILLESPIE                                                                                                 12/29/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JOE W. MCBRIDE, JR.                                                                                               12/29/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JOHN DRYDEN KINTZI                                                                                                 1/19/2017         $5,000.00  REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JOHN H SMITH JR                                                                                                     1/9/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JOHN PEACHEY                                                                                                       1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JOHN PEACHEY                                                                                                       1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JOHN V BROCK                                                                                                      12/29/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                     HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JOHNNY HAMILTON                                                                                                    1/19/2017             $1.00             THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JON OLIVER ZVOLANEK                                                                                                1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JUANITA REEVES                                                                                                    12/30/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JUDITH H DEVENPORT AND JUDITH AND JAMES DEVENPORT LP                                                              12/30/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             JUDITH LYNNE PLOTT                                                                                                  1/6/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             KANDI JEAN ALLMAN                                                                                                 12/30/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             KAROL ALMROTH                                                                                                       1/8/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             KATHI ANN QUADE                                                                                                    1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             KATHLEEN COCO                                                                                                       1/6/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             KATHRYN MUSGRAVE TURNAGE                                                                                            1/9/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             LARRY LYDICK                                                                                                       1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             LARRY OCHS                                                                                                          1/6/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             LELA ANN MORGAN                                                                                                     1/6/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             LEONARD E BUCHLER                                                                                                   1/9/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             LOIS ANN EDSALL                                                                                                    1/19/2017             $1.00  ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             LOUIS SLATER                                                                                                      12/29/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             LOVETTA M JENKINS TRUST 10-27-99 LO                                                                                 1/9/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             M K ROYALTY COMPANY                                                                                               12/29/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARGUERITE ALVAREZ                                                                                                12/29/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARJEAN MAXWELL REED                                                                                               1/12/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARK OIL INC                                                                                                        1/4/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARTHA GAIL BOYETT                                                                                                12/29/2016             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARVIN ELLIS                                                                                                        1/9/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARVIN J WISE - PHILIP WISE - EXECUTOR                                                                              1/4/2017             $1.00             HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN




                                                                                                                                                   Page 2 of 5
                                                                Case 1:18-bk-14408  Doc 158 1579
                                                                      Case 16-60040 Document Filed Filed
                                                                                                   07/26/19   Entered
                                                                                                         in TXSB        07/26/19
                                                                                                                 on 01/20/17     16:05:44
                                                                                                                               Page 11 of 19Desc Main
                                                                                           Document        Page 9 of 17
                                                                                                                                       Linn Energy, LLC, et al.
                                                                                                               Exhibit B1 - Report of Non-Securities Ballots Excluded from Tabulation


PLAN CLASS   PLAN CLASS DESCRIPTION (APPLICABLE DEBTOR)                   CREDITOR NAME                                                                                           RECEIVED DATE      VOTING AMOUNT ACCEPT/REJECT REASON(S) FOR EXCLUSION
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARY ANN CURTIS FAMILY TRUST                                                                                 1/19/2017                $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARY ANNE (ESTATE OF) ODOM                                                                                    1/6/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARY CAROLYN ROTHEY                                                                                          1/19/2017                $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
                                                                                                                                                                                                                                 HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARY JO REYNOLDS                                                                                               1/19/2017              $1.00            THE VOTING DEADLINE
                                                                                                                                                                                                                                 HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MARY SUE WRIGHT                                                                                                1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MEYER MORAN REVOCABLE TRUST                                                                                     1/6/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MICHELLE BETH HELMS                                                                                            1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MILLER, VICTOR W &/OR LURA W                                                                                    1/6/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MILLICENT C BROWN                                                                                              1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             MURRAY ALAN FRIEDMAN                                                                                            1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             NADEAN ROSE TROUP                                                                                              1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             NADEANE HORROCKS                                                                                               1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             NANCY ATWOOD BARBER                                                                                            1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             NANCY L BRAY                                                                                                  12/30/2016              $1.00 ACCEPT     BALLOT DID NOT CONTAIN AN ORIGINAL SIGNATURE
                                                                                                                                                                                                                                 HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT DID NOT
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             NEDRA L SYLVIS                                                                                                12/29/2016              $1.00            CONTAIN AN ORIGINAL SIGNATURE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             OREL DRYDEN                                                                                                     1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                 HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             PATRICIA R YOUNG                                                                                               1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             PATRICIA S EUBANK                                                                                             12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             PATRICIA L ALVARADO                                                                                            1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             PATRICK E KUNC                                                                                                 1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             PEARLIE SPENCER HENRY                                                                                           1/6/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             PHILLIP J BELL TRUST DTD 9-25-96                                                                               1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             PHYLLIS HICKEY ANDERSON                                                                                        1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             PIRANHA PARTNERS                                                                                               1/17/2017              $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             PUROLITE CORPORATION                                                                                            1/6/2017        $227,285.02            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             R M COKER AKA ROSE M BROWN                                                                                     1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             RAYMOND C & SUSAN KAY CLARK GILLIS                                                                             1/11/2017          $3,200.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             REBA L HOOVER TRUST 1992                                                                                      12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             RETA JUNE MCDONALD                                                                                             1/19/2017              $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             REX CHARLES RATCLIFF                                                                                           1/19/2017              $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             RICHARD BEHLING                                                                                                1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
                                                                                                                                                                                                                                 HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ROBERT L ST JOHN                                                                                               1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ROBERT MICHAEL HIGHTOWER                                                                                        1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ROBERT ZION                                                                                                     1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ROBERTA MCKEURLEY HUMBLE                                                                                       1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             RODNEY L GRAHAM                                                                                                1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ROGER S FOLSOM LIVING TRUST                                                                                    1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             RONALD SUNDSTED                                                                                                1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ROSE M BROWN AKA R.M. COKER                                                                                    1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             ROSE M BROWN AKA ROSE BROWN                                                                                    1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             SALLY ANN BEEMER                                                                                               1/19/2017              $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             SANDRA ELIZABETH MUSSER                                                                                         1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             SANDRA L & MELVIN LEE JONES JT                                                                                 1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             SANDRA L JONES                                                                                                 1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             SCOTT G LEROY                                                                                                  1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             SHARON HELTON                                                                                                   1/6/2017              $1.00 REJECT     BALLOT DID NOT CONTAIN AN ORIGINAL SIGNATURE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             SHIRL J RAWLINGS                                                                                               1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             STANLEY GREGG KENNEDY                                                                                         12/29/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             STANLEY LEE CROSSMAN                                                                                            1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             STANLEY LEE CROSSMAN                                                                                            1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             STEVEN STEGALL                                                                                                12/29/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             SUSAN ANNETTE DIX                                                                                              1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             SUZANNE MUSGRAVE DUGGAN                                                                                         1/7/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             THE LANDON CO                                                                                                   1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             THE LANDON CO                                                                                                   1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             THOMAS K. ARMSTRONG                                                                                            1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             TIMOTHY CHARLES GRAY                                                                                            1/6/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             TOMMY R & BRENDA S SMITH JT                                                                                   12/29/2016          $5,000.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             TOMMY R. SMITH                                                                                                12/29/2016          $5,000.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             VIAN GALLAGHER                                                                                                12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             VIAN GALLAGHER                                                                                                12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             VIAN GALLAGHER                                                                                                12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             VIRGINIA DELL STANLEY                                                                                           1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                 HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT DID NOT
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             VIRGINIA L NEUFELD REV TR                                                                                       1/6/2017              $1.00            CONTAIN AN ORIGINAL SIGNATURE
                                                                                                                                                                                                                                 HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Energy, LLC)             VIRGINIA L. ROIG                                                                                               1/19/2017              $1.00            THE VOTING DEADLINE




                                                                                                                                               Page 3 of 5
                                                                Case 1:18-bk-14408  Doc 158 1579
                                                                      Case 16-60040 Document Filed Filed
                                                                                                   07/26/19   Entered
                                                                                                         in TXSB       07/26/19
                                                                                                                 on 01/20/17    16:05:44
                                                                                                                              Page 12 of 19Desc Main
                                                                                           Document       Page 10 of 17
                                                                                                                                                      Linn Energy, LLC, et al.
                                                                                                                              Exhibit B1 - Report of Non-Securities Ballots Excluded from Tabulation


PLAN CLASS   PLAN CLASS DESCRIPTION (APPLICABLE DEBTOR)                              CREDITOR NAME                                                                                               RECEIVED DATE      VOTING AMOUNT ACCEPT/REJECT REASON(S) FOR EXCLUSION
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        VIRGINIA Y. VINCENT                                                                                              1/19/2017                $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        VIVIAN L HAMMERSCHMIDT REV TR                                                                                    1/12/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        W D GATHRIGHT                                                                                                    1/19/2017           $15,000.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WALTER HELSLEY FAMILY TRUST                                                                                      1/19/2017                $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WILLIAM M HUGHES, JR                                                                                              1/6/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                                BALLOT RECEIVED AFTER VOTING DEADLINE; BALLOT DID NOT CONTAIN AN ORIGINAL
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WILLIAM MARTIN                                                                                                     1/19/2017              $1.00 ACCEPT     SIGNATURE
                                                                                                                                                                                                                                                BALLOT RECEIVED AFTER VOTING DEADLINE; BALLOT DID NOT CONTAIN AN ORIGINAL
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WILLIAM MARTIN                                                                                                     1/19/2017              $1.00 ACCEPT     SIGNATURE
                                                                                                                                                                                                                                                BALLOT RECEIVED AFTER VOTING DEADLINE; BALLOT DID NOT CONTAIN AN ORIGINAL
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WILLIAM MARTIN                                                                                                     1/19/2017              $1.00 ACCEPT     SIGNATURE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WILLIAM R. MELLEN                                                                                                   1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WILLIAM ROBERT MELLEN REV TRST                                                                                      1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WILLIE BEA HANING PHILLIPS                                                                                         1/13/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WILMA JEAN SCHRAMM LIVING TRUST                                                                                     1/6/2017              $1.00 ACCEPT     BALLOT DID NOT CONTAIN AN ORIGINAL SIGNATURE
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        WILMA MCCARTY                                                                                                     12/29/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        YVONNE FAY WHITE                                                                                                  12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Energy, LLC)                        YVONNE O COOK                                                                                                       1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Exploration & Prod. Michigan LLC)   CLARA LAVAUGHN WARD                                                                                                 1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Exploration & Prod. Michigan LLC)   XTO ENERGY INC.                                                                                                    1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Exploration Midcontinent, LLC)      CLARA LAVAUGHN WARD                                                                                                 1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Exploration Midcontinent, LLC)      EXXON COMPANY USA                                                                                                  1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Exploration Midcontinent, LLC)      EXXON MOBIL CORPORATION                                                                                            1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Exploration Midcontinent, LLC)      EXXON MOBIL ENERGY FINANCE COMPANY                                                                                 1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Exploration Midcontinent, LLC)      EXXON MOBIL OIL CORPORATION                                                                                        1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Exploration Midcontinent, LLC)      EXXON MOBIL PRODUCTION, A DIVISON OF EXXON MOBIL CORPORATION                                                       1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Exploration Midcontinent, LLC)      MOBIL PRODUCING TEXAS AND NEW MEXICO INC.                                                                          1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Midstream, LLC)                     CLARA LAVAUGHN WARD                                                                                                 1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Midstream, LLC)                     CLARA LAVAUGHN WARD                                                                                                 1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Midwest Energy LLC)                 U.S. DEPARTMENT OF INTERIOR, BUREAU OF LAND MANAGEMENT, WYOMING STATE OFFICE                                       1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    A. C. YOUNG                                                                                                         1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    ARKOMA SURVEYING AND MAPPING PLLC                                                                                 12/30/2016          $4,000.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    BECKHAM HOLDINGS TRUST                                                                                              1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    BECKMAN PRODUCTION SERVICES, INC.                                                                                  1/10/2017          $3,225.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    BRENT WALTON                                                                                                        1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    CAROL ANN S. VAN WAGONER                                                                                           1/13/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    CATHERINE DUFFY JOHNSON SHARP                                                                                     12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    CENTRAL VALLEY ELECTRIC COOP INC                                                                                   1/19/2017         $68,995.65 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    CLARA LAVAUGHN WARD                                                                                                 1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    DALE EUGENE RATCLIFF                                                                                               1/19/2017              $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    DORTHY E BAYLESS ESTATE                                                                                            1/12/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    E&B OILFIELD SERVICES,INC.                                                                                         1/17/2017         $61,534.35 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    EOFF-WALSH REVOCABLE TRUST                                                                                        12/29/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    ESTHER B HARRINGTON                                                                                                1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    EXEMPT TR FOR LAURIE ANNE MACMURRAY                                                                                1/10/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    EXXON MOBIL CORPORATION                                                                                            1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    FAB TECH DRILLING EQUIPMENT, INC                                                                                   1/17/2017         $19,142.10 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    GAIL J VANDERSTRAETEN                                                                                               1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                                HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    GEORGE ROBERT WILBOURN                                                                                             1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    HARVEY & WILMA REHKOPF                                                                                              1/9/2017          $4,000.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    HERROD & ASSOCIATES,L.P.                                                                                            1/6/2017        $160,499.47            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    J A STAFFORD PROPERTIES LTD                                                                                        1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    JANE C. BERGNER, TRUSTEE                                                                                           1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    JOE CONNER & VIRGIE LOU CONNER                                                                                     1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    JOHN H SMITH JR                                                                                                     1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    JUDY LYDON                                                                                                        12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    KATHLEEN DANNA GILSTER                                                                                             1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    KATHRYN BENDER MELLOR                                                                                              1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    KAY L SCHNITTKER TR                                                                                                1/19/2017              $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    L H SELTZER TRUST UAD 10/19/71                                                                                     1/19/2017          $3,341.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    LAURIE MACMURRAY LIVING TRUST                                                                                      1/10/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    MARY M FOLSOM 1990 REV TRUST                                                                                       1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
                                                                                                                                                                                                                                                HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    MARY M FOLSOM 1990 REV TRUST                                                                                       1/19/2017              $1.00            THE VOTING DEADLINE
                                                                                                                                                                                                                                                HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    MARY MILLS TURNBULL BUCHEK                                                                                         1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    MAX MOORE SLAUGHTER                                                                                                1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    MELINDA E HILL ET AL 1956                                                                                           1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    MID-CONTINENT RENTAL                                                                                               1/11/2017          $5,389.58            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                                HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)                    MOHAWK PRODUCTION COMPANY                                                                                          1/19/2017              $1.00            THE VOTING DEADLINE




                                                                                                                                                              Page 4 of 5
                                                                Case 1:18-bk-14408  Doc 158 1579
                                                                      Case 16-60040 Document Filed Filed
                                                                                                   07/26/19   Entered
                                                                                                         in TXSB       07/26/19
                                                                                                                 on 01/20/17    16:05:44
                                                                                                                              Page 13 of 19Desc Main
                                                                                           Document       Page 11 of 17
                                                                                                                                                Linn Energy, LLC, et al.
                                                                                                                        Exhibit B1 - Report of Non-Securities Ballots Excluded from Tabulation


PLAN CLASS   PLAN CLASS DESCRIPTION (APPLICABLE DEBTOR)                       CREDITOR NAME                                                                                                RECEIVED DATE      VOTING AMOUNT ACCEPT/REJECT REASON(S) FOR EXCLUSION
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             NANCY LOUISE CRAWFORD                                                                                              1/3/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             NORMA DECKER ALEXANDER                                                                                            1/19/2017                $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             PATRICIA E MONTGOMERY                                                                                             1/19/2017                $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             PATRIOT ENVIRONMENTAL SERVICES                                                                                    1/19/2017           $48,211.83 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             PAUL L & BARBARA HARTMAN JTWROS                                                                                  12/29/2016                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             PIRANHA PARTNERS                                                                                                  1/17/2017                $1.00 REJECT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             RACHEL JANOVY BRISTOW PROP TR                                                                                     1/12/2017                $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             RANGER OILFIELD SERVICES CORP.                                                                                   12/23/2016            $3,080.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                          HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             ROBERT D BATES                                                                                                      1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             ROBERT S QUALMAN                                                                                                   12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             ROBERT S WADICK                                                                                                      1/9/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             ROGER S. FOLSOM LIVING TRUST                                                                                        1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             SJL WELL SERVICE, LLC                                                                                               1/10/2017          $3,131.90            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
                                                                                                                                                                                                                                          HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN; BALLOT RECEIVED AFTER
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             SOUTHWESTERN COLLEGE                                                                                                1/19/2017              $1.00            THE VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             TIMBERS DEVELOPMENT COMPANY INC                                                                                     1/19/2017              $1.00 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             U.S. DEPARTMENT OF INTERIOR, BUREAU OF LAND MANAGEMENT, UTAH STATE OFFICE                                           1/11/2017      $8,016,000.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             WALLACE G ENGLISH                                                                                                   1/10/2017         $25,000.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             WAYNE R TATE                                                                                                       12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             WORF FAMILY REVOCABLE TRUST                                                                                        12/30/2016              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             XTO ENERGY INC.                                                                                                     1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Linn Operating, Inc.)             ZIA LACT CONTROLS INC                                                                                               1/19/2017          $7,396.38 ACCEPT     BALLOT RECEIVED AFTER VOTING DEADLINE
    A6       LINN General Unsecured Claims (LinnCo, LLC)                      CLARA LAVAUGHN WARD                                                                                                  1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Mid-Continent Holdings I, LLC)    CLARA LAVAUGHN WARD                                                                                                  1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Mid-Continent Holdings II, LLC)   CLARA LAVAUGHN WARD                                                                                                  1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Mid-Continent I, LLC)             XTO ENERGY INC.                                                                                                     1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Mid-Continent II, LLC)            CLARA LAVAUGHN WARD                                                                                                  1/4/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Mid-Continent II, LLC)            EXXON MOBIL CORPORATION                                                                                             1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Mid-Continent II, LLC)            EXXON MOBIL OIL CORPORATION, FORMERLY KNOWN AS MOBIL OIL CORP                                                       1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN
    A6       LINN General Unsecured Claims (Mid-Continent II, LLC)            XTO ENERGY INC.                                                                                                     1/11/2017              $1.00            HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT PLAN




                                                                                                                                                        Page 5 of 5
                                     Case 1:18-bk-14408  Doc 158 1579
                                           Case 16-60040 Document         FiledLinn 07/26/19
                                                                                   Filed     in TXSB   Entered
                                                                                       Energy, LLC, et al .
                                                                                                                    07/26/19
                                                                                                            on 01/20/17      Page 16:05:44
                                                                                                                                     14 of 19Desc Main
                                                                       Document               Page      12   of 17
                                                        Exhibit B2 ‐ Report of Public Securities Ballots Excluded from Tabulation

                                                   Participant                                                                           Accept /
Plan Class Plan Class Description                   Number       Participant of Beneficial Holder             CUSIP   Principal Amount    Reject    Reason(s) for Exclusion
                                                                                                                                                    SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A4      Secured First Lien Notes Claims            0229       BARCLAY/LE                              536022AM8       $2,707,000.00   Accept     THAT WAS INCLUDED IN FINAL TABULATION

   A4      Secured First Lien Notes Claims            2787       BNPNY/C/CA                              536022AM8       $8,000,000.00   Accept     BALLOT RECEIVED AFTER THE VOTING DEADLINE

   A4      Secured First Lien Notes Claims            0573       DEUTSCHE                                536022AM8     $52,000,000.00    Accept     BALLOT RECEIVED AFTER THE VOTING DEADLINE

   A4      Secured First Lien Notes Claims            0352       JPMC CLEAR                              536022AM8       $2,032,000.00   Accept     BALLOT RECEIVED AFTER THE VOTING DEADLINE
                                                                                                                                                    SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A5      LINN Unsecured Notes Claims                0901       BANK OF NY                               536022AJ5      $3,750,000.00   Accept     THAT WAS INCLUDED IN FINAL TABULATION
                                                                                                                                                    HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims                0901       BANK OF NY                               536022AJ5       $300,000.00      N/A      REJECT THE PLAN
                                                                                                                                                    HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims                0901       BANK OF NY                               536022AJ5       $250,000.00      N/A      REJECT THE PLAN
                                                                                                                                                    SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A5      LINN Unsecured Notes Claims                0229       BARCLAY/LE                               536022AC0       $908,000.00    Accept     THAT WAS INCLUDED IN FINAL TABULATION
                                                                                                                                                    SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A5      LINN Unsecured Notes Claims                0229       BARCLAY/LE                               536022AJ5      $2,000,000.00   Accept     THAT WAS INCLUDED IN FINAL TABULATION
                                                                                                                                                    SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A5      LINN Unsecured Notes Claims                0229       BARCLAY/LE                               536022AJ5       $744,000.00    Accept     THAT WAS INCLUDED IN FINAL TABULATION
                                                                                                                                                    SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A5      LINN Unsecured Notes Claims                0229       BARCLAY/LE                               536022AL0      $1,610,000.00   Accept     THAT WAS INCLUDED IN FINAL TABULATION
                                                                                                                                                    SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A5      LINN Unsecured Notes Claims                0702       BB&T SEC                                 536022AK2        $50,000.00    Accept     THAT WAS INCLUDED IN FINAL TABULATION
                                                                                                                                                    SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A5      LINN Unsecured Notes Claims                0702       BB&T SEC                                 536022AK2        $50,000.00    Accept     THAT WAS INCLUDED IN FINAL TABULATION
                                                                                                                                                    POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims                0164       CHS SCHWAB                               536022AC0        $60,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                    POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims                0164       CHS SCHWAB                               536022AC0        $45,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                    POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims                0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                    POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims                0164       CHS SCHWAB                               536022AC0        $20,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                    POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims                0164       CHS SCHWAB                               536022AC0        $60,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                    POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims                0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                    POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims                0164       CHS SCHWAB                               536022AC0         $3,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                    POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims                0164       CHS SCHWAB                               536022AC0         $2,000.00    Accept     NOT CONTAIN A SIGNATURE




                                                                                                Page 1 of 6
                                    Case 1:18-bk-14408  Doc 158 1579
                                          Case 16-60040 Document         FiledLinn 07/26/19
                                                                                  Filed     in TXSB   Entered
                                                                                      Energy, LLC, et al .
                                                                                                                   07/26/19
                                                                                                           on 01/20/17      Page 16:05:44
                                                                                                                                    15 of 19Desc Main
                                                                      Document               Page      13   of 17
                                                       Exhibit B2 ‐ Report of Public Securities Ballots Excluded from Tabulation

                                                  Participant                                                                           Accept /
Plan Class Plan Class Description                  Number       Participant of Beneficial Holder             CUSIP   Principal Amount    Reject    Reason(s) for Exclusion
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0         $2,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0       $150,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $45,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $25,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0         $5,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0       $200,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $20,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $35,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0         $3,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $15,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $20,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $30,000.00    Accept     NOT CONTAIN A SIGNATURE




                                                                                               Page 2 of 6
                                    Case 1:18-bk-14408  Doc 158 1579
                                          Case 16-60040 Document         FiledLinn 07/26/19
                                                                                  Filed     in TXSB   Entered
                                                                                      Energy, LLC, et al .
                                                                                                                   07/26/19
                                                                                                           on 01/20/17      Page 16:05:44
                                                                                                                                    16 of 19Desc Main
                                                                      Document               Page      14   of 17
                                                       Exhibit B2 ‐ Report of Public Securities Ballots Excluded from Tabulation

                                                  Participant                                                                           Accept /
Plan Class Plan Class Description                  Number       Participant of Beneficial Holder             CUSIP   Principal Amount    Reject    Reason(s) for Exclusion
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0         $3,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $15,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $25,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $40,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0         $2,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0         $5,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0         $2,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $35,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2        $25,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2       $123,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2         $7,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2        $12,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2        $15,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2         $7,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2         $5,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2        $25,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2        $25,000.00     Reject    NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AJ5        $25,000.00    Accept     NOT CONTAIN A SIGNATURE




                                                                                               Page 3 of 6
                                    Case 1:18-bk-14408  Doc 158 1579
                                          Case 16-60040 Document         FiledLinn 07/26/19
                                                                                  Filed     in TXSB   Entered
                                                                                      Energy, LLC, et al .
                                                                                                                   07/26/19
                                                                                                           on 01/20/17      Page 16:05:44
                                                                                                                                    17 of 19Desc Main
                                                                      Document               Page      15   of 17
                                                       Exhibit B2 ‐ Report of Public Securities Ballots Excluded from Tabulation

                                                  Participant                                                                           Accept /
Plan Class Plan Class Description                  Number       Participant of Beneficial Holder             CUSIP   Principal Amount    Reject    Reason(s) for Exclusion
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AJ5        $40,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AJ5        $19,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AJ5         $9,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AJ5        $28,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AJ5        $30,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AJ5        $65,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AF3        $20,000.00     Reject    NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AF3       $170,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AF3        $20,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AF3       $100,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AF3        $25,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AF3        $15,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AC0        $40,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AF3        $20,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AJ5        $65,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0164       CHS SCHWAB                               536022AK2        $43,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0385       E*TRADE                                  536022AC0       $120,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0385       E*TRADE                                  536022AK2         $2,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0141       FRST CLEAR                               536022AC0      $1,601,000.00     N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0141       FRST CLEAR                               536022AF3       $130,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0141       FRST CLEAR                               536022AJ5       $200,000.00      N/A      REJECT THE PLAN




                                                                                               Page 4 of 6
                                    Case 1:18-bk-14408  Doc 158 1579
                                          Case 16-60040 Document         FiledLinn 07/26/19
                                                                                  Filed     in TXSB   Entered
                                                                                      Energy, LLC, et al .
                                                                                                                   07/26/19
                                                                                                           on 01/20/17      Page 16:05:44
                                                                                                                                    18 of 19Desc Main
                                                                      Document               Page      16   of 17
                                                       Exhibit B2 ‐ Report of Public Securities Ballots Excluded from Tabulation

                                                  Participant                                                                           Accept /
Plan Class Plan Class Description                  Number       Participant of Beneficial Holder             CUSIP   Principal Amount    Reject    Reason(s) for Exclusion
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0141       FRST CLEAR                               536022AK2       $985,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0141       FRST CLEAR                               536022AL0       $110,000.00      N/A      REJECT THE PLAN

   A5      LINN Unsecured Notes Claims               0352       JPMC CLEAR                               536022AJ5       $866,000.00    Accept     BALLOT RECEIVED AFTER THE VOTING DEADLINE

   A5      LINN Unsecured Notes Claims               0352       JPMC CLEAR                               536022AF3      $2,598,000.00   Accept     BALLOT RECEIVED AFTER THE VOTING DEADLINE
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0161       MERRIL                                   536022AK2        $10,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0015       MSSB                                     536022AC0       $720,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0015       MSSB                                     536022AF3       $360,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0015       MSSB                                     536022AJ5        $15,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               2145       MUFG UNION                               536022AK2       $500,000.00      N/A      REJECT THE PLAN

   A5      LINN Unsecured Notes Claims               N/A        N/A                                      536022AC0        $40,000.00     Reject    POSITION NOT VALIDATED BY NOMINEE
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0226       NFS LLC                                  536022AC0       $140,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0226       NFS LLC                                  536022AF3        $20,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0226       NFS LLC                                  536022AJ5        $24,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0226       NFS LLC                                  536022AK2        $47,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0226       NFS LLC                                  536022AK2        $50,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0226       NFS LLC                                  536022AL0        $15,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0443       PERSHING                                 536022AC0        $11,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0443       PERSHING                                 536022AK2        $20,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0235       RBCCAPMKTS                               536022AC0        $10,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0235       RBCCAPMKTS                               536022AF3        $24,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0235       RBCCAPMKTS                               536022AK2       $118,000.00      N/A      REJECT THE PLAN




                                                                                               Page 5 of 6
                                    Case 1:18-bk-14408  Doc 158 1579
                                          Case 16-60040 Document         FiledLinn 07/26/19
                                                                                  Filed     in TXSB   Entered
                                                                                      Energy, LLC, et al .
                                                                                                                   07/26/19
                                                                                                           on 01/20/17      Page 16:05:44
                                                                                                                                    19 of 19Desc Main
                                                                      Document               Page      17   of 17
                                                       Exhibit B2 ‐ Report of Public Securities Ballots Excluded from Tabulation

                                                  Participant                                                                           Accept /
Plan Class Plan Class Description                  Number       Participant of Beneficial Holder             CUSIP   Principal Amount    Reject    Reason(s) for Exclusion

   A5      LINN Unsecured Notes Claims               2329       REGIONS BANK/WEST VALLEY                 536022AK2       $150,000.00    Accept     PARTICIPANT IS NOT A RECORD DATE HOLDER
                                                                                                                                                   SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A5      LINN Unsecured Notes Claims               0971       REGIONS BK                               536022AC0      $2,000,000.00   Accept     THAT WAS INCLUDED IN FINAL TABULATION
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0705       SCOTTRADE                                536022AC0        $10,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0705       SCOTTRADE                                536022AK2        $15,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   POSITION NOT VALIDATED BY NOMINEE; BALLOT DID
   A5      LINN Unsecured Notes Claims               0705       SCOTTRADE                                536022AK2        $30,000.00    Accept     NOT CONTAIN A SIGNATURE
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0445       STCKCROSS                                536022AC0        $10,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0188       TD AMERITR                               536022AC0       $420,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0221       UBS FINAN                                536022AK2        $25,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               2803       US BANK NA                               536022AJ5      $4,035,000.00     N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               2803       US BANK NA                               536022AJ5      $5,110,000.00     N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0062       VANGUARD                                 536022AC0        $40,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0062       VANGUARD                                 536022AF3        $10,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   HOLDER DID NOT INDICATE VOTE TO ACCEPT OR
   A5      LINN Unsecured Notes Claims               0062       VANGUARD                                 536022AK2        $20,000.00      N/A      REJECT THE PLAN
                                                                                                                                                   SUPERSEDED BY LATER RECEIVED VALID BALLOT
   A5      LINN Unsecured Notes Claims               0250       WELLS FARG                               536022AK2       $800,000.00    Accept     THAT WAS INCLUDED IN FINAL TABULATION




                                                                                               Page 6 of 6
